Mr. Justice Thompson delivered the opinion of the court. William H. Payson, Jr., brought suit against the village of Milan to recover damages averred to have resulted to the land of plaintiff by the construction of a levee and ditch by the federal authorities upon and along Water street in said village in front of his land, whereby water was confined upon his land and his right of ingress and egress impeded. On the first trial a verdict was returned in favor of the defendant on which judgment was rendered. Upon an appeal by the plaintiff, this court reversed and remanded the case because of the refusal of the trial court to admit in evidence a certain resolution passed by the village of Milan authorizing the construction of the work. Payson v. Village of Milan, 144 Ill. App. 204. The opinion there filed states the facts and circumstances out of which the suit arises. Upon a second trial there was a verdict in favor of the plaintiff for $500 and later a judgment for $518.82, the amount of the verdict and interest thereon. The defendant prosecutes this appeal.